Citation Nr: 1820518	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for loss of thyroid.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) from August 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript the hearing is of record.

These matters were previously before the Board in September 2015, when they were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records. For example, a March 5, 2014 treatment record indicates that the Veteran should return for a follow up appointment in two months. To date, treatment records subsequent to March 12, 2014 have not been associated with the claims file. Additionally, a March 4, 2009 VA treatment record indicates that non-VA treatment records from Cornerstone Family Resources dated from 2004 through 2006 were scanned into VistA Imaging. The referenced records have not been associated with the claims file.  As the Board cannot exclude the possibility that the outstanding records may be relevant to the pending appeals,        on remand all outstanding VA treatment records must be associated with the       claims file.  

With regard to the Veteran's TDIU claim, he asserts that his service-connected    PTSD, as well as other conditions, prevents gainful employment. In a February 2017 statement the Veteran asked to be afforded a contemporaneous VA examination to ascertain the current occupational impairment related to his service-connected PTSD.  As the Veteran is pro se and the claim must be remanded for additional development, and in light of the fact that the Veteran's last PTSD examination was almost five years ago, another VA mental disorders examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from March 12, 2014 to present, as well as the VistA Imaging records referenced in the March 4, 2009 VA treatment record, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his thyroid condition or any service-connected disabilities that impact his ability to work.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner. Any 
tests deemed necessary should be conducted, and all clinical findings should be reported in detail. The examiner should address all symptomatology of the Veteran's PTSD and    the impact of the condition on occupational and social functioning.  

4.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


